Title: To Thomas Jefferson from Caesar Augustus Rodney, 1 March 1805
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                  
                     Honored & Dear Sir, 
                     Mar 1. 1805
                  
                  The enclosed is from a Republican of Sussex County in our State. He has long been a surveyor there, & is very well acquainted with that business. This has called his attention to the subject of the magnet of which he attempts to give a theory, which he requested me to submit to your consideration. He has been much prosecuted in our State & tho in very moderate circumstances has been compelled to pay heavy damages for speaking the truth of an unprincipled Federalist.
                  Yours Very Sincerely
                  
                     C. A. Rodney 
                     
                  
               